           Case 1:20-cv-04215-NRB Document 16
                                           12 Filed 08/28/20
                                                    07/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ x
MICHELLE OCHS,                                                           :
                                                                         :   1:20-CV-04215-NRB
                                    Plaintiff,                           :
                                                                         :
                          v.                                             :   [PROPOSED]    DEFAULT
                                                                         :   JUDGMENT
CUSHNIE, LLC (formerly known as CUSHNIE ET:
OCHS, LLC), and CUSHNIE Holdings, llc (formerly:
known as cushnie ET OCHS HOLDINGS, LLC),                                 :
                                                                         :
                                    Defendants.
------------------------------------------------------------------------ x

         Upon consideration of Plaintiff’s application for entry of default judgment against

Defendants Cushnie, LLC (formerly known as Cushnie et Ochs, LLC) and Cushnie Holdings,

LLC (formerly known as Cushnie et Ochs Holdings, LLC) (each a “Defendant” and together

“Defendants”) under Rule 55.2(b) of the Federal Rules of Civil Procedure and Local Rule 55.2,

the declaration of Plaintiff’s counsel Todd A. Higgins, Esq. and exhibits attached thereto, the

Statement of Damages filed in connection herewith, and upon all prior papers and proceedings

filed herein, it is hereby:

         ORDERED, ADJUDGED and DECREED that:

         (1) Default judgment be entered against Defendants;

         (2) A judgment for monetary relief and damages is entered in favor of Plaintiff and

              against Defendants, in the amount of $387,252.57, consisting of:

                  a. $360,000.00, representing monetary damages arising out of Defendants’

                      breach of the Settlement Agreement and Promissory Notes at issue in this

                      action;


                                                          1
         Case 1:20-cv-04215-NRB Document 16
                                         12 Filed 08/28/20
                                                  07/15/20 Page 2 of 2




               b. $17,514.87, representing the reasonable attorneys’ fees, costs and expenses

                  incurred in this action;

               c. $9,737.70, representing pre-judgment interest upon the above-referenced

                  monetary damages at a rate of 9% calculated from the earliest ascertainable

                  date the cause of action existed, i.e., March 27, 2020;

       (3) Post-judgment interest shall accrue at the rate of ___% per annum in accordance with

pursuant to 28 U.S.C. § 1961, from the date of entry of this Default Judgment until the Judgment

           Amount and all accrued interest are paid in full by Defendants to Plaintiff;

       (4) This Court shall retain jurisdiction over any matter pertaining to this judgment; and

       (5) This case is DISMISSED and the Clerk of the Court shall remove it from the docket

           of the Court.

New York, New York

              August 28 2020
Dated: ________________,                                    SO ORDERED.

                                                            ______________________________
                                                            Naomi Reice Buchwald (U.S.D.J.)




                                                2
